Citation Nr: 0702401	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches due to a 
pituitary tumor condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February and April 2004 decisions by the RO in Columbia, 
South Carolina.

To support her claim, the veteran testified at a 
videoconference hearing in November 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran's service medical records (SMRs) document 
numerous instances when she complained of persistent 
headaches.  In March 2000, she underwent a computerized 
tomography (CT) scan of her head without contrast.  The 
results indicated no abnormality.  Her military service ended 
later that year, in September 2000.

The veteran contends her private physician, Dr. Latham, 
reviewed that March 2000 CT scan and concluded it was 
inadequate to diagnose a pituitary tumor.  She says Dr. 
Latham explained that a portion of that CT scan was cut off 
before one could detect whether a tumor was present.



In June 2006 the veteran had a VA examination.  She explained 
Dr. Latham's conclusion to the evaluating VA physician, who 
in turn acknowledged that he had not seen the CT scan in 
question, but he recommended the veteran submit the actual CT 
scan to VA so a competent neuroradiologist can review it and 
comment on the quality of it in relation to the diagnosis of 
a pituitary tumor.  This VA physician added that, without the 
benefit of this scan, his opinion remained unchanged from the 
comments he made following his prior neurological evaluation 
of the veteran in December 2003 - that there is no evidence 
she had a pituitary tumor during her active military service 
and, in fact, she had an adequate evaluation in the year 
2000, her last year of military service, which would have 
shown a pituitary tumor had a significant tumor been present 
at that time.

The veteran's claims file contains the findings reported from 
the March 2000 CT scan of the brain.  But no attempt has been 
made to obtain the actual CT scan, itself, and refer it to a 
VA neuroradiologist as even the recent VA compensation 
examiner indicated could then provide a basis for determining 
whether the scan was capable of diagnosing the pituitary 
tumor at issue.  So to assist the veteran in fully developing 
her claim, an attempt should be made to obtain the actual 
report of this scan, and have it referred for further 
clinical interpretation as recommended, before deciding her 
appeal.  Cf. Bell v. Derwinski, 2 Vet. App. 611, 612 (1992). 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Try and obtain a copy of the 
veteran's March 2000 CT scan of her 
brain through whatever means available.

2.  If the CT scan is obtained, refer it 
to a VA neuroradiologist (as recommended 
by the recent June 2006 VA examiner).  
Have the designated neuroradiologist 
review the claims file, including a copy 
of this remand and the March 2000 CT 
scan, for the veteran's pertinent 
medical and other history.  The 
neuroradiologist should then indicate 
whether the findings shown on the CT 
scan are adequate to determine the 
presence of a pituitary tumor, and if 
so, whether this pathology suggest it is 
at least as likely as not the tumor was 
causing the veteran's persistent 
headaches during service.  The 
neuroradiologist should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

*If the CT scan cannot be obtained, for 
whatever reason, then it is not 
necessary to obtain this supplemental 
medical opinion.

3.  Then readjudicate the veteran's 
claim in light of any additional 
evidence obtained.  If it is not granted 
to her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


